DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Response to Amendment
This action is in response to the remarks filed on 08/08/2022. The amendments filed on
01/14/2022 have been entered. Accordingly, claims 1, 3-4, 9-10, 15-16, 21, 24, 28-29, 31 and 34-37 remain pending. The rejection of claims under 35 USC 112 have been withdrawn. 
Claim Objections
Claims 1, 3, 34-37 are objected to because of the following informalities:  
Claims 1, 34, and 37 recite a first instance of the symbol “≤” without a full expression at the first instance.  Appropriate correction is required.
Claims 1, 3, and 34-36 recite a first instance of the abbreviation “KHz” without a full expression at the first instance.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-10, 28-29, 31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Frankhouser (US Pub No. 2010/0004558) in the view of Kuang  (NPL: “Modeling and characterization of an ultrasound actuated needle for improved visibility in ultrasound guided regional anesthesia and tissue biopsy”, [2016]).
Regarding claim 1, Frankhouser teaches a device for use in a medical procedure, the device comprising (abstract; “A medical device for reducing the force necessary to penetrate living being tissue using a variety of reciprocating motion actuators, including piezoelectric”):
 an elongate member having a first end, a second end, and a longitudinal axis extending between said ends (figure 13a, element 513, para. 0102; “ a hollow tubular structure having a sharpened distal tip 513b of the penetrating member 513 is attached at its proximal end 513a to an Amplified piezoelectric actuator (APA) 510 forming an APA needle”), said first end being a sharps end (513b), and said second end comprising an integral hub (525) and 
an ultrasonic transducer  (514) comprising a socket adapted to receive said hub (figure 13a, element 510, para. 0102 and 0107; “FIG. 13, a hollow tubular structure having a sharpened distal tip 513b of the penetrating member 513 is attached at its proximal end 513a to an Amplified piezoelectric actuator (APA) 510 forming an APA needle…… FIGS. 13a and 14a show alternate embodiments 16b and 500b, respectively, with a detachable penetrating member hub 525 enabling the single use penetrating member with re-usable active motion handle where the penetrating member hub 525 is described previously”); 
wherein the transducer is configured to oscillate the elongate member substantially along the longitudinal axis at a frequency of above 20 kHz (para 0106; “with the low profile of the Cymbal design, high frequency radial motions of the piezoelectric material are transformed into low frequency (about 20-50 kHz) displacement motions through the cap-covered cavity.”);
However, Frankhouser fails to explicitly teach and wherein a maximum amplitude of oscillation limited to ≤ 2 μm.
Kuang  , in the same field of endeavor in the subject of improved visibility in ultrasound, teaches and wherein a maximum amplitude of oscillation limited to ≤ 2 μm (longitudinal vibration modes of the USAN section, page 43; measuring the displacement normal to the needle axis with the LDV, point by point along the needle length with 1 mm resolution, for the 27.6 kHz and 42.2 kHz modes, since both modes showed relatively high longitudinal displacement at the needle tip (0.96 μm for the 27.6 kHz mode and 0.45 μm for the 42.2 kHz mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser to incorporate the teachings of Kaung to provide a maximum amplitude of oscillation limited to <2 μm. Doing so will result in a maintained improved needle visibility while the needle is advanced into the tissue, thus allowing tracking of the needle position in real time (as disclosed within Kaung in the abstract).

Regarding claim 3, Frankhouser teaches the device according to claim 1 wherein the ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 20 kHz and 70 kHz (para 0106; “with the low profile of the Cymbal design, high frequency radial motions of the piezoelectric material are transformed into low frequency (about 20-50 kHz) displacement motions through the cap-covered cavity.”).

Regarding claim 9, Frankhouser teaches the device according to claim 1 wherein the elongate member is a needle (para 0082, “penetrating member portion of the device, such as a needle”)

Regarding claim 10, Frankhouser teaches the device according to claim 9 wherein the needle is a hollow needle (para. 0026; “a hollow penetrating member, for example a hollow needle”); wherein the hollow needle comprises a passage configured to allow fluid to pass through the needle (para. 0090; “In another embodiment, the plunge will create a vacuum in the hollow  penetrating member to aspirate bodily fluids  and/or tissue for sampling such as in a soft tissue biopsy procedure.”); wherein the transducer comprises a channel configured to allow fluid to pass through the transducer (claim 4, “wherein said first channel extends through said penetrating member and a third channel extends through said at least one piezoelectric element”); wherein the channel is adapted to receive a sterile tube; and wherein the hollow needle is adapted to receive a first end of the sterile tube (para. 0027).

Regarding claim 28, Frankhouser teaches A method of taking a tissue sample from a patient comprising the steps of: providing a device as claimed in claim 1; inserting the elongate member into the patient (abstract; “The reciprocating actuator drives a penetrating member, such as a needle, through the tissue at a reduced force while the device detects the passage of the penetrating member through the tissue.”); oscillating the elongate member at an ultrasonic frequency (paras. 0030 and 0131; “The present invention relates generally to oscillatory or translational actuated handheld device for penetration through various tissues within a body for the delivery or removal of bodily fluids, tissues, nutrients, medicines, therapies, placement or removal of catheters, etc.”); 
However, Frankhouser fails to explicitly teach visualizing the elongated member using ultrasound.
Sadiq, in the same field of endeavor in the subject of improving a medical tool, teaches visualizing the elongated member using ultrasound (paragraph 0182).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser to incorporate the teachings of Sadiq to provide a step of visualizing the elongated member using ultrasound. Doing so will help in locating the needle including the tip by optimally visualizing the needle (paragraph 00186). 
Regarding claim 29, Frankhouser teaches a method according to claim 28 further comprising a step of using the elongate member to obtain a tissue sample, wherein the sample is of a tumor or suspect tumor (para. 0030).

Regarding claim 31, Frankhouser teaches a method of administration of a liquid to a patient comprising the steps of (para. 0030): 
providing a device as claimed in claim 10; 
inserting the hollow needle into the patient (abstract; “The reciprocating actuator drives a penetrating member, such as a needle, through the tissue at a reduced force while the device detects the passage of the penetrating member through the tissue.”); 
oscillating the hollow needle at an ultrasonic frequency (paras. 0030 and 0131; “The present invention relates generally to oscillatory or translational actuated handheld device for penetration through various tissues within a body for the delivery or removal of bodily fluids, tissues, nutrients, medicines, therapies, placement or removal of catheters, etc.”); 
guiding the hollow needle to a target site with the patient (abstract, the feedback helps guiding the needle); and 
delivering the liquid to the region of the target site via the hollow needle, wherein the liquid is a therapeutic composition in the form of a colloid, suspension or dispersion (paras. 0012 and 0030, deliver fluids or drugs).
However, Frankhouser fails to explicitly teach visualizing the hollow needle using ultrasound.
Kuang  , in the same field of endeavor in the subject of improved visibility in ultrasound, teaches visualizing the hollow needle using ultrasound (needle visibility test section, page 45; An ultrasound imaging system (SonixTablet, Ultrasonics, Rich-mond, Canada) with a 5 MHz flat linear ultrasound imaging probewas used to visualise the needle in fresh porcine specimens.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser to incorporate the teachings of Kaung to provide ultrasound to visualize the hollow needle. Doing so will result in a maintained improved needle visibility while the needle is advanced into the tissue, thus allowing tracking of the needle position in real time (as disclosed within Kaung in the abstract).

Regarding claim 34, Frankhouser teaches the device according to claim 1 wherein the ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 30 kHz and 60 kHz (para 0106; “with the low profile of the Cymbal design, high frequency radial motions of the piezoelectric material are transformed into low frequency (about 20-50 kHz) displacement motions through the cap-covered cavity.”);
However, Frankhouser fails to explicitly teach ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 30 kHz and 60 kHz with an amplitude of ≤ 2 μm.
Kuang  , in the same field of endeavor in the subject of improved visibility in ultrasound, teaches ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 30 kHz and 60 kHz with an amplitude of ≤ 2 μm (longitudinal vibration modes of the USAN section, page 43; measuring the displacement normal to the needle axis with the LDV, point by point along the needle length with 1 mm resolution, for the 27.6 kHz and 42.2 kHz modes, since both modes showed relatively high longitudinal displacement at the needle tip (0.96 μm for the 27.6 kHz mode and 0.45 μm for the 42.2 kHz mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser to incorporate the teachings of Kaung to provide an amplitude of ≤ 2 μm. Doing so will result in a maintained improved needle visibility while the needle is advanced into the tissue, thus allowing tracking of the needle position in real time (as disclosed within Kaung in the abstract).

Regarding claim 35, Frankhouser teaches the device according to claim 1 wherein the ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 40 kHz and 60 kHz (para 0106; “with the low profile of the Cymbal design, high frequency radial motions of the piezoelectric material are transformed into low frequency (about 20-50 kHz) displacement motions through the cap-covered cavity.”);
However, Frankhouser fails to explicitly teach ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 40 kHz and 60 kHz with an amplitude of ≤ 2 μm.
Kuang  , in the same field of endeavor in the subject of improved visibility in ultrasound, teaches ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 40 kHz and 60 kHz with an amplitude of ≤ 2 μm (longitudinal vibration modes of the USAN section, page 43; measuring the displacement normal to the needle axis with the LDV, point by point along the needle length with 1 mm resolution, for the 27.6 kHz and 42.2 kHz modes, since both modes showed relatively high longitudinal displacement at the needle tip (0.96 μm for the 27.6 kHz mode and 0.45 μm for the 42.2 kHz mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser to incorporate the teachings of Kaung to provide an amplitude of ≤ 2 μm. Doing so will result in a maintained improved needle visibility while the needle is advanced into the tissue, thus allowing tracking of the needle position in real time (as disclosed within Kaung in the abstract).

Regarding claim 36, Frankhouser teaches the device according to claim 1 wherein the ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 40 kHz and 50 kHz (para 0106; “with the low profile of the Cymbal design, high frequency radial motions of the piezoelectric material are transformed into low frequency (about 20-50 kHz) displacement motions through the cap-covered cavity.”);
However, Frankhouser fails to explicitly teach ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 40 kHz and 50 kHz with an amplitude of ≤ 2 μm.
Kuang  , in the same field of endeavor in the subject of improved visibility in ultrasound, teaches ultrasonic transducer is configured to oscillate the elongate member at a frequency of between 40 kHz and 50 kHz with an amplitude of ≤ 2 μm (longitudinal vibration modes of the USAN section, page 43; measuring the displacement normal to the needle axis with the LDV, point by point along the needle length with 1 mm resolution, for the 27.6 kHz and 42.2 kHz modes, since both modes showed relatively high longitudinal displacement at the needle tip (0.96 μm for the 27.6 kHz mode and 0.45 μm for the 42.2 kHz mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser to incorporate the teachings of Kaung to provide an amplitude of ≤ 2 μm. Doing so will result in a maintained improved needle visibility while the needle is advanced into the tissue, thus allowing tracking of the needle position in real time (as disclosed within Kaung in the abstract).

Claims 4, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frankhouser (US Pub No. 2010/0004558) in the view of Kuang  (NPL: “Modeling and characterization of an ultrasound actuated needle for improved visibility in ultrasound guided regional anesthesia and tissue biopsy”, [2016]) and in further view of Parisi (US Patent No. 4169984).
Regarding claim 4, Frankhouser teaches the device according to claim 1 wherein the force required to advance the first end of the elongate member through body tissue is reduced when the elongate member is oscillated by the transducer relative to when it is not oscillated (para. 0026); 
wherein the hub comprises an externally threaded portion (para. 0085); 
the socket comprises an internally threaded portion (para. 0085); 
However, Frankhouser in the view of Kaung fails to explicitly teach wherein the hub and socket form a bayonet connection or a snap-fit connection.
Parisi, in the same field of endeavor, teaches wherein the hub and socket form a snap-fit connection (col 5, line 50 to col. 6, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser in the view of Kaung to incorporate the teachings of Parisi to provide a snap fit connection. Doing so will help secure the elements together.

Regarding claim 21, Frankhouser in the view of Kaung teaches the device according to claim 1, however fails to explicitly teach further comprising a locking nut; wherein the locking nut comprises a socket portion; and wherein an internal surface of the socket portion is shaped to correspond to an external perimeter of the base portion of the elongate member hub. 
Parisi, in the same field of endeavor, teaches a locking nut (figure 3, element 66, col. 5, lines 22-42); wherein the locking nut comprises a socket portion; and wherein an internal surface of the socket portion is shaped to correspond to an external perimeter of the base portion of the elongate member hub (figure 3, element 66, col. 5, lines 22-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser in the view of Kaung to incorporate the teachings of Parisi to provide a locking nut. Doing so will help secure the elements together which increase the ultrasonic vibration output (col. 5, lines 22-42).

Regarding claim 24, Frankhouser in the view of Sadiq teaches the device according to claim 21, however wherein the base portion of the elongate member hub and the socket portion of the locking nut are configured to releasably engage; wherein the locking nut comprises an external surface, the external surface comprising a grippable portion; and wherein the amplitude and/or frequency of the oscillations produced by the transducer are controllable by a user.
Parisi, in the same field of endeavor, teaches the base portion of the elongate member hub and the socket portion of the locking nut are configured to releasably engage (figure 3, element 66, col. 5, lines 22-42); wherein the locking nut comprises an external surface, the external surface comprising a grippable portion; and wherein the amplitude and/or frequency of the oscillations produced by the transducer are controllable by a user (figure 3, element 66, col. 5, lines 22-42, when the nut is tightened the frequency of oscillations increase therefore the user has control over the frequency output of the transducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser in the view of Kaung to incorporate the teachings of Parisi to provide a locking nut. Doing so will help secure the elements together which increase the ultrasonic vibration output (col. 5, lines 22-42).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frankhouser (US Pub No. 2010/0004558) in the view of Kuang  (NPL: “Modeling and characterization of an ultrasound actuated needle for improved visibility in ultrasound guided regional anesthesia and tissue biopsy”, [2016]) and in further view of Miles (GB2367895A).

Regarding claim 15, Frankhouser in the view of Kaung teaches the device according to claim 1, however fails to explicitly teach wherein the elongate member is a stylet comprising a sample notch towards the sharps end.
Miles, in the same field of endeavor, teaches the elongate member is a stylet comprising a sample notch towards the sharps end (page 5, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser in the view of Kaung to incorporate the teachings of Miles to provide notch. Doing so will help in obtaining sample of the tissue of interest (page 5, second paragraph).

Regarding claim 16, Frankhouser in the view of Kaung teaches the device according to claim 15, however fails to explicitly teach further comprising a cannula at least partially enclosing the stylet, and slidable relative to the stylet along its longitudinal axis; wherein the cannula comprises a cutting tip which is symmetric about a central longitudinal axis of the cannula: wherein in a first configuration the sample notch is concealed within the cannula, and a second configuration in which the cannula is withdrawn along the longitudinal axis of the stylet sufficient to expose the sample notch the device further comprising a spring loading mechanism adapted to advance the cannula along the longitudinal axis of the stylet from the second configuration to the first configuration; and Page 3 of 6Response to Notification of Insufficiency dated April 2, 2020 Application Serial No. 16/648,394a trigger adapted to hold the cannula in the second configuration and release the cannula upon actuation of the trigger by a user causing the cannula to advance rapidly to the first configuration.
Miles, in the same field of endeavor, teaches comprising a cannula at least partially enclosing the stylet, and slidable relative to the stylet along its longitudinal axis (page 4, fourth paragraph); wherein the cannula comprises a cutting tip which is symmetric about a central longitudinal axis of the cannula (page 6, first paragraph): wherein in a first configuration the sample notch is concealed within the cannula, and a second configuration in which the cannula is withdrawn along the longitudinal axis of the stylet sufficient to expose the sample notch (page 5, second paragraph) the device further comprising a spring loading mechanism adapted to advance the cannula along the longitudinal axis of the stylet from the second configuration to the first configuration (page 5, fifth paragraph); and Page 3 of 6Response to Notification of Insufficiency dated April 2, 2020 Application Serial No. 16/648,394a trigger adapted to hold the cannula in the second configuration and release the cannula upon actuation of the trigger by a user causing the cannula to advance rapidly to the first configuration (page 6, referring to figure 3 section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser in the view of Kaung to incorporate the teachings of Miles to provide notch. Doing so will help in obtaining sample of the tissue of interest (page 5, second paragraph).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Frankhouser (US Pub No. 2010/0004558) in the view of Kuang  (NPL: “Modeling and characterization of an ultrasound actuated needle for improved visibility in ultrasound guided regional anesthesia and tissue biopsy”, [2016]) and in further view of Terslev (NPL: “Settings and artifacts relevant for Doppler ultrasound in large vessel vasculitis”, [2017]).
Regarding claim 34, Frankhouser teaches the device according to claim 1, however fails to explicitly teach wherein the ultrasonic transducer is configured to oscillate the elongate member with a maximum amplitude of oscillation limited to ≤2 μm such that the condition fD ≤ PRF/2 is met, where fD is Doppler shift frequency and PRF is pulse repetition frequency of an ultrasound imaging system.
Kuang  , in the same field of endeavor in the subject of improved visibility in ultrasound, teaches the ultrasonic transducer is configured to oscillate the elongate member with a maximum amplitude of oscillation limited to ≤ 2 μm (longitudinal vibration modes of the USAN section, page 43; measuring the displacement normal to the needle axis with the LDV, point by point along the needle length with 1 mm resolution, for the 27.6 kHz and 42.2 kHz modes, since both modes showed relatively high longitudinal displacement at the needle tip (0.96 μm for the 27.6 kHz mode and 0.45 μm for the 42.2 kHz mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser to incorporate the teachings of Kaung to provide an amplitude of ≤ 2 μm. Doing so will result in a maintained improved needle visibility while the needle is advanced into the tissue, thus allowing tracking of the needle position in real time (as disclosed within Kaung in the abstract).
However, Frankhouser in the view of Kaung fails to explicitly teach the condition fD ≤ PRF/2 is met, where fD is Doppler shift frequency and PRF is pulse repetition frequency of an ultrasound imaging system.
Terslev, in the same field of endeavor in the subject of ultrasound imaging, teaches the condition fD ≤ PRF/2 is met, where fD is Doppler shift frequency and PRF is pulse repetition frequency of an ultrasound imaging system (pulse repetition frequency section; The maximum Doppler shift frequency that can be sampled without aliasing is PRF/2, called the Nyquist limit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frankhouser in the view of Kaung to incorporate the teachings of Terslev to provide a Doppler frequency shift condition. Doing so will in reducing unwanted aliasing signals to improve accuracy of the displayed image (abstract and aliasing section).





Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 9-10, 15-16, 21, 24, 28-29, 31 and 34-37  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.M.A./Patent Examiner, Art Unit 3793      

                                                                                                                                                                                                  /BONIFACE NGATHI N/Primary Examiner, Art Unit 3793